DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a pickup member in claim 1 (identified as pickup roller 21 in the disclosure), a feeding member in claim 1 (identified as feeding roller 22 in the disclosure), a conveying member in claim 1 (identified as pair of resist rollers 31a in the disclosure), and a control portion in claim 1 (identified as a controller 8 in the disclosure).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “a control portion…to start feeding of a subsequent sheet when the subsequent sheet is detected…at a first timing” (lines 16-17) and “to start feeding the subsequent sheet at a second timing later than the first timing, when the subsequent sheet is detected…at the first timing” (lines 19-21).  These limitations are indefinite because it’s not understood how a subsequent sheet detected at a first timing can trigger the feeding portion to start feeding at both the first timing and the second timing.  Correction is required. 
Note: As best understood, line 17, the claim should recite “when the subsequent sheet is not detected by the at least one second sheet sensor at a first timing” to be consistent with paragraph [0068] of Applicant’s published specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusumi US 2006/0220297 A1 (hereinafter “Kusumi”).
Regarding claim 1, Kusumi discloses an image forming apparatus (100, shown in FIG. 2) comprising: 
a pickup member (4) configured to feed a topmost sheet in a plurality of sheets from a sheet stacking portion (9), the plurality of sheets being stacked on the sheet stacking portion; 
a feeding member (2) configured to feed the sheet fed by the pickup member to a conveyance path; 
a feeding portion including the pickup member and the feeding member; 
a conveying member (nip rollers immediately upstream of 35 in FIG. 2) that is disposed in the conveyance path, the conveying member configured to convey the sheet fed by the feeding member; 
a first sheet sensor (6) that is arranged on an upstream side in a sheet conveyance direction with respect to the conveying member in the conveyance path, the first sheet sensor configured to detect the sheet conveyed along the conveyance path; 
at least one second sheet sensor (13) configured to detect the sheet at a position between the pickup member and the feeding member; and 
a control portion (38) configured to control the feeding portion when a continuous printing process is performed, wherein the control portion causes the feeding portion to start feeding of a subsequent sheet (second sheet P) when the subsequent sheet is not detected (refer to 112b rejection above for introducing term “not”) by the at least one second sheet sensor at a first timing (T4, refer to para. [0044]) after detection of a preceding sheet by the first sheet sensor, and 
the control portion causes the feeding portion to start feeding of the subsequent sheet at a second timing (T3) later than the first timing, when the subsequent sheet is detected by the at least one second sheet sensor at the first timing (refer to paragraph [0043]).
Regarding claim 4, wherein the pickup member is a pickup roller that is rotated in contact with a surface of a sheet, the feeding member is a feeding roller that is rotated in contact with the surface of the sheet.

Regarding claim 5, wherein the conveying member is a pair of resist rollers that nips a sheet conveyed in the conveyance path and rotates to convey the sheet at a predetermined timing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kusumi.
Kusumi teaches the claimed invention except wherein the at least one second sheet sensor includes a plurality of second sheet sensors arranged along in a feeding direction of the sheet, wherein the control portion delays the second timing more as a leading edge position of a sheet represented by a detection result of the plurality of second sheet sensors is closer to the feeding member.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kusumi to include additional second sheet sensors, since it has been held that the mere duplication of the essential working parts  of a device involves only routine skill in the art.  Also, having multiple sensors arranged spaced apart in a sheet feeding direction and upstream of the feeding member, would provide the known benefit of accurately detecting the position of the leading edge of the subsequent sheet in order to affect timing of starting sheet feed.  The closer the sheet subsequent sheet is to the feeding member when detected by at least one second sheet sensor, the longer the delay to start sheet feeding in order to maintain a desired interval between fed sheets.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kusumi in view of Okitsu et al. US 6,234,470 (hereinafter “Okitsu”).
Kusumi teaches the claimed invention except a third sheet sensor configured to detect a sheet at a position on a downstream side in the feeding direction of the sheet with respect to the feeding member, wherein the control portion prohibits that the feeding portion feeds the subsequent sheet when the subsequent sheet is detected by the third sheet sensor at the first timing.
Okitsu teaches a third sensor (s2) used to detect a subsequent sheet downstream of a feeding member (6) and prohibit (prevent) feeding of the sheet (by reversing the sheet) to correct a possible double feeding condition (refer to description of FIGS. 7A-7C).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kusumi to include a third sensor as taught by Okitsu in order to correct a double feeding condition.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/           Primary Examiner, Art Unit 3653